Title: To Benjamin Franklin from William Franklin, 6 September 1775
From: Franklin, William
To: Franklin, Benjamin


Honoured Father,
Perth-Amboy Septr. 6, 1775 Wedy. Morng.
I hope this will find you safe at Home, and that you met with no Accident on your Journey.
Yesterday Evening Thomas found the Enclosed Letter for you in the Bar of one of the Taverns in this Town.
Enclosed is a Copy of the Exposition of the Resolution of the House of Commons which you requested. I also send you the Minutes of the two last Sessions of the New-Jersey Assembly, in which you will see what I have said to them respecting the present unnatural Dispute between G.B. and her Colonies, and also what passed between us respecting my Letter to Lord Dartmouth.
The Bearer waiting impatiently I have but just Time to add that Betsy joins me in Duty to you and Love to Mr. and Mrs. Bache, Master William, and the Children. I am ever Your dutiful and affectionate Son 
Wm: Franklin
 
Addressed: To / Dr. Franklin / Philadelphia
Endorsed: W F Sept. 6.
